DETAILED ACTION Notice of Pre-AIA  or AIA  Status
The present application, filed on or after October 15, 2018, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 10, 2018, January 31, 2019 and April 05, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in
public use, on sale, or otherwise available to the public before the effective filing
date of the claimed invention.

Claims 1, 2, 4, 5, 7, 12, 13, 15, 16 & 20 are rejected under 35 U.S.C 102 as being unpatentable over Tanaka (US 20100090540).

Regarding claim 1, Tanaka teaches a battery cell monitoring system (Figure 1, [37], a device that senses the voltage of each cell for battery cells) for a battery having a plurality of battery cells comprising (Figure 1, [35], & [37]; shows plurality of battery cells (CEL1-CELn)) : a plurality of positive sense lines and a plurality of negative sense lines (Figures 2, 7 & 9, abstract, [35], [37], & [57], discloses NC0-NCn as positive and negative sense lines) a [57], discloses NMOS transistor) for transferring a device current ([40], [48], & [51], disclose “Ina” as the current in the device) characteristic of a bias voltage ([40], “-rf X Ina”) based on an input device voltage applied thereto (Figures 2, 3(A), 3(B), 10, abstract, [38-40], [48], [50], [55], [57-58], disclose “Vm” as the input reference potential voltage) and electrically coupled to one of the plurality of battery cells (Figure 1, [35], & [37]; shows plurality of battery cells (CEL1-CELn)) and one of said plurality of positive sense lines and one of said plurality of negative sense lines (Figures 2, 7 & 9, abstract, [35], [37], & [57], discloses NC0-NCn as positive and negative sense lines); a cell sense reader unit (Figures 1, 2, 5, & 8, abstract, [23], [35], [37-39], [41], [48], [50-51] & [59-60], shows the voltage sensing part (20) as the cell sense reader) electrically coupled to said plurality of positive sense lines and said plurality of negative sense lines (Figures 2, 7 & 9, abstract, [35], [37], & [57], discloses NC0-NCn as positive and negative sense lines) and configured to: calculate the bias voltage ([40], “-rf X Ina”) corresponding with a sampled device current ([40], [48], & [51], disclose “Ina” as the current in the device) transferred by said active semiconductor device ([57], discloses NMOS transistor), and determine a cell voltage (Figures 1, 2, 3(A), 3(B), 5, 7, 9, 10 & 12, abstract, [38], [40-41], [48-50], &[66-73], shows sensed voltage signal (S20)) of each of the plurality of battery cells (Figure 1, [35], & [37]; shows plurality of battery cells (CEL1-CELn)) based on the bias voltage ([40], “-rf X Ina”) calculated.

Regarding claim 2, Tanaka teaches the battery cell monitoring system (Figure 1, [37], a device that senses the voltage of each cell for battery cells) of claim 1, wherein said cell sense reader unit includes a voltage generator (Figures 2, 3(A), 3(B), 8, & 10, disclose the operational amplifier circuits A1 & A2 as a voltage generators) for outputting the input voltage (Figure 1, [40], generates voltage at the output node to hold sensing input node) to said plurality of cell sense units in an alternating fashion across each of said plurality of positive sense lines and said plurality of negative sense lines (Figures 3(A) & 3(B), & [40-45], disclose the alternating switching of the voltage input nodes, that is, forward and reversed connection). 


Regarding claim 4, Tanaka teaches the battery cell monitoring system (Figure 1, [37], a device that senses the voltage of each cell for battery cells) of claim 1, wherein said active semiconductor device is a field effect transistor (Figures 4 & 11(A), [93-96], MOS transistor) having a gate electrically connected to a positive terminal of the battery cell (Figure 11(A), [93-96], shows the gate is connected to the positive terminal of the battery cell) and a source electrically connected to a negative terminal of the battery (Figure 11(A), [93], source is connected to the (negative terminal)) and a drain electrically coupled to said positive sense line (Figures 11(A), 11(B), [93-96], shows that the drain and gate are electrically connected).


Regarding claim 5, Tanaka teaches the battery cell monitoring system (Figure 1, [37], a device that senses the voltage of each cell for battery cells) of claim 4, wherein said cell sense reader unit is further configured to calculate a base bias voltage ([40], “-rf X Ina) that led to a particular current ([40], (-rf1 X rs2) X Ina) versus voltage ([40] reference voltage Vm) characteristic based on a sampled device current ([40], [48], & [51], disclose “Ina” as the current in the device) using known characteristics of the junction gate field effect transistor (Figures 4, 11(A) & 11(B), [93-96], MOS transistor). 


Regarding claim 7, Tanaka teaches the battery cell monitoring system (Figure 1, [37], a device that senses the voltage of each cell for battery cells) of claim 1, wherein said active semiconductor device is a silicon controlled rectifier (Figures 4, 11(A) & 11(B), [93-96], MOS transistor is a silicon controlled rectifier) having a rectifier gate electrically connected to the positive terminal of the one of the plurality of battery cells of the battery (Figure 11(A), [93-96], shows the gate is connected to the positive terminal of the battery cell) and a rectifier cathode electrically connected to the negative terminal of one of the plurality of the battery cells (Figure 11(A), [93], shows the rectifier cathode is connected to negative terminal) and a rectifier anode electrically coupled to said one of said plurality of positive sense lines (Figures 11(A), 11(B), [93-96], shows the rectifier gate and anode are electrically connected).


Regarding claim 12, Tanaka teaches the cell sense unit of claim 11, wherein said active semiconductor device is a field effect transistor (Figures 4 & 11(A), [93-96], MOS transistor) having a gate electrically connected to a positive terminal of the battery 18076715-00034 cell (Figure 11(A), [93-96], shows the gate is connected to the positive terminal of the battery cell) and a source electrically connected to a negative terminal of the battery (Figure 11(A), [93], source is connected to the negative terminal) and a drain electrically coupled to said positive sense line (Figures 11(A), 11(B), [93-96], shows that the drain and gate are electrically connected).


Regarding claim 13, Tanaka teaches the cell sense unit of claim 11, wherein said active semiconductor device is a silicon controlled rectifier (Figures 4, 11(A) & 11(B), [93-96], MOS transistor is a silicon controlled rectifier) having a rectifier gate electrically connected to a positive terminal of the battery cell (Figure 11(A), [93-96], shows the gate is connected to the positive terminal of the battery cell) and a rectifier cathode electrically connected to a negative terminal of the battery cell (Figure 11(A), [93], shows the rectifier cathode is connected to negative terminal) and a rectifier anode electrically coupled to said one of said plurality of positive sense lines (Figures 11(A), 11(B), [93-96], shows the rectifier gate and anode are electrically connected).


Regarding claim 15, Tanaka teaches a method of operating a battery cell monitoring system (Figure 1, [37], a device that senses the voltage of each cell for battery cells) comprising the steps of: outputting an input voltage (Figure 1, [40], generates voltage at the output node to hold sensing input node) to a plurality of cell sense units with a voltage generator (Figures 2, 3(A), 3(B), 8, & 10, disclose the operational amplifier circuits A1 & A2 as voltage generators) of a cell sense reader unit in an alternating fashion across each of a plurality of positive sense lines and a plurality of negative sense lines (Figures 3(A) & 3(B), & [40-45], disclose the alternating switching of the voltage input nodes, that is, forward and reversed connection); transferring a device current ([40], [48], & [51], disclose “Ina” as the current in the device) characteristic of a bias voltage ([40], “-rf X Ina”) based on an input Figures 2, 3(A), 3(B), 10, abstract, [38-40], [48], [50], [55], [57-58], disclose “Vm” as the input reference potential voltage) applied using an active semiconductor device ([57], discloses NMOS transistor) of each of the plurality of cell 19076715-00034 sense units electrically coupled to one of the plurality of positive sense lines and one of the plurality of negative sense lines (Figures 2, 7 & 9, abstract, [35], [37], & [57], discloses NC0-NCn as positive and negative sense lines); sampling the device current ([40], [48], & [51], disclose “Ina” as the current in the device) transferred by the active semiconductor device ([57], discloses NMOS transistor) of each of the plurality of cell sense units using a current measuring device (Figures 9, 10, 11(A), & 11(B), shows “current supply part” for measuring and supplying offset currents) of the cell sense reader unit (Figures 1, 2, 5, & 8, abstract, [23], [35], [37-39], [41], [48], [50-51] & [59-60], shows the voltage sensing part (20) as the cell sense reader) as the input device voltage (Figures 2, 3(A), 3(B), 10, abstract, [38-40], [48], [50], [55], [57-58], disclose “Vm” as the input reference potential voltage) is alternated by the voltage generator (Figures 2, 3(A), 3(B), 8, & 10, disclose the operational amplifier circuits A1 & A2 as voltage generators); calculating the bias voltage ([40], “-rf X Ina”) corresponding with the sampled device current ([40], [48], & [51], disclose “Ina” as the current in the device) for each active semiconductor device ([57], discloses NMOS transistor); and determining a cell voltage (Figures 1, 2, 3(A), 3(B), 5, 7, 9, 10 & 12, abstract, [38], [40-41], [48-50], &[66-73], shows sensed voltage signal (S20)) of each of a plurality of battery cells (Figure 1, [35], & [37]; shows plurality of battery cells (CEL1-CELn)) electrically connected to one of said plurality of cell sense units based on the bias voltage calculated ([40], “-rf X Ina”).

claim 16, Tanaka teaches the method of claim 15, wherein the active semiconductor device is a junction gate field effect transistor (Figures 4 & 11(A), [93-96], MOS transistor) and the step of calculating the bias voltage ([40], “-rf X Ina”) corresponding with the sampled device current (Figures 11(A) & 11(B), [92-98], output as offset current) for each active semiconductor device (Figures 4 & 11(A), [93-96], MOS transistor) includes the step of calculating a base bias voltage ([40], “-rf X Ina”) that led to a particular current ([40], (-rf1 X rs2) X Ina) versus voltage ([40] reference voltage Vm) characteristic based on a sampled device current ([40], [48], & [51], disclose “Ina” as the current in the device) using known characteristics of the junction gate field effect transistor (Figures 4, 11(A) & 11(B), [93-96], MOS transistor). 


	Regarding claim 20, Tanaka teaches the method of claim 15, wherein the active semiconductor device is a silicon controlled rectifier (Figures 4, 11(A) & 11(B), [93-96], MOS transistor is a silicon controlled rectifier) and wherein the step of sampling the device current ([40], [48], & [51], disclose “Ina” as the current in the device) transferred by the active semiconductor device of each of the plurality of cell sense units using the current measuring device of the cell sense reader unit (Figures 1, 2, 5, & 8, abstract, [23], [35], [37-39], [41], [48], [50-51] & [59-60], shows the voltage sensing part (20) as the cell sense reader) as the input device voltage (Figures 2, 3(A), 3(B), 10, abstract, [38-40], [48], [50], [55], [57-58], disclose “Vm” as the input reference potential voltage) is alternated by the voltage generator (Figures 9, 10, 11(A), & 11(B), [16-17], & [39-45], disclose outputting the offset current of a device and the alternate switching of the voltage input nodes, that is, forward and reversed connection by the operational amplifier circuits) can include the step of determining a current flow as a function (Figures 11(A) & 11(B), [40], “(rf1/rs2) X Ina” as the current flow function) of the voltage ([40] reference voltage Vm) across the rectifier anode and rectifier cathode of a silicon controlled rectifier (Figures 4, 11(A) & 11(B), [93-96], MOS transistor).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, & 17-19 are rejected under 35 U.S.C 103 as being unpatentable over Tanaka (US 20100090540 A1) in view of Odaohhara (US 20090058370 A1).  

Regarding claim 3, Tanaka teaches the battery cell monitoring system (Figure 1, [37], a device that senses the voltage of each cell for battery cells) of claim 1, wherein said cell sense reader unit includes a current measuring device for sampling the device current output (Figures 11(A) & 11(B), [92-98], output as offset current) from said active semiconductor device ([57], NMOS transistor) as the input device voltage (Figures 2, 3(A), 3(B), 10, abstract, [38-40], [48], [50], [55], [57-58], disclose “Vm” as the input reference potential voltage) is alternated by said voltage generator (Figures 9, 10, 11(A), & 11(B), [16-17], & [39-45], disclose outputting the offset current of a device and the alternate switching of the voltage input nodes, that is, forward and reversed connection by the operational amplifier circuits). 

However, Tanaka fail to teach a current measuring device. 
Odaohhara is an analogous art pertinent to the problem to be solved in this application and teaches a current measuring device (Figures 2 & 4, [36], analog interface measures the charging current and discharging current flowing in the battery set). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka to incorporate the teachings of Odaohhara to include a current measuring device or part to avoid overcharging and discharging of the device current flow in the battery.  


Regarding claim 17, Tanaka teaches the method of claim 16, further including the step of measuring the slope of a sampled device current ([40], [48], & [51], disclose “Ina” as the current in the device) versus input device voltage (Figures 2, 3(A), 3(B), 10, abstract, [38-40], [48], [50], [55], [57-58], disclose “Vm” as the input reference potential voltage) characteristic curve of the junction gate field effect transistor in a linear region (Figures 4, 11(A) & 11(B), [93-96], MOS transistor).

However, Tanaka fails to teach further including the step of measuring slope of a sampled device current.

Odaohhara is an analogous art pertinent to the problem to be solved in this application and teaches further including the step of measuring slope of a sampled device current (Figure 5A, [10], [36], & [41-42], analog interface measures the charging current and discharging current flowing in the battery set).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka to incorporate the teachings of Odaohhara to include a current measuring device or part to measure the slope to avoid overcharging and discharging of the device current flow in the battery.


Regarding claim 18, Tanaka in view of Odaohhara teach the method of claim 17, further including the step of measuring a saturation current (Figure 5A, [10], [36], & [41-42] of Odaohhara, analog interface measures the charging current and discharging current flowing in the battery set) at source voltages (Figures 2, 3(A), 3(B), 8, & 10, [6], [14], [18], [19], [40], & [95] of Tanaka, reference voltage) outside an ohmic region of the junction gate field effect transistor (Figures 4, 11(A) & 11(B), [93-96] of Tanaka, MOS transistor) to determine the bias voltage ([40] of Tanaka, “-rf X Ina”).


Regarding claim 19, Tanaka teaches the method of claim 15, wherein the active semiconductor device is a bipolar junction transistor ([57], discloses NMOS transistor) and [40], [48], & [51], disclose “Ina” as the current in the device) transferred by the active semiconductor device ([57], discloses NMOS transistor) of each of the plurality of cell sense units using the current measuring device of the cell sense reader unit (Figures 1, 2, 5, & 8, abstract, [23], [35], [37-39], [41], [48], [50-51] & [59-60], shows the voltage sensing part (20) as the cell sense reader) as the input device voltage (Figures 2, 3(A), 3(B), 10, abstract, [38-40], [48], [50], [55], [57-58], disclose “Vm” as the input reference potential voltage) is alternated by the voltage generator (Figures 2, 3(A), 3(B), 8, & 10, disclose the operational amplifier circuits A1 & A2 as a voltage generators)  can include the step of measuring a saturation collector current from a collector to an emitter of a bipolar junction transistor.

However, Tanaka fails to teach using the current measuring device and measuring a saturation collector current from a collector to an emitter of a bipolar junction transistor. 

Odaohhara is an analogous art pertinent to the problem to be solved in this application and teaches using the current measuring device and measuring a saturation collector current from a collector to an emitter of a bipolar junction transistor (Figures 2, 4 & 5A, [10], [36], & [41-42], analog interface measures the charging current and discharging current flowing in the battery set).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka to incorporate the teachings of Odaohhara to include the current measuring device which prevents overcharging and discharging . 


Claims 6, 8, & 10 are rejected under 35 U.S.C 103 as being unpatentable over Tanaka (US 20100090540 A1) in view of Guang (US 7598709 B2) and Morikawa (US 20130026994 A1).

Regarding claim 6, Tanaka teaches the battery cell monitoring system of claim 4 (Figure 1, [37], a device that senses the voltage of each cell for battery cells), except further including a first blocking capacitor having a first blocking capacitance electrically connected between said positive sense line and said drain of said field effect transistor for blocking direct current from the battery and a second blocking capacitor having a second blocking capacitance electrically connected between said negative sense line and the negative terminal of the battery for blocking direct current from the battery. 

Guang is an analogous art pertinent to the problem to be solved in this application and teaches the battery cell monitoring system of claim 4, further including a first blocking capacitor having a first blocking capacitance electrically connected between said positive sense line (Figures 4 & 5, [21-24] first filter capacitor connected to the positive terminal) and said drain of said field effect transistor for blocking direct current from the battery and a second blocking capacitor having a second blocking capacitance electrically connected between said Figures 4 & 5, [21-24] second filter capacitor connected to the negative terminal).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka to incorporate the teachings Guang to include filter capacitors which are constituted filters to reduce the noise toward the cell voltage measuring terminals and smooth out any ripple current. 

However, Tanaka in view of Guang fail to teach said drain of said field effect transistor for blocking direct current from the battery. 

Morikawa is an analogous art pertinent to the problem to be solved in this application and teaches said drain of said field effect transistor for blocking direct current from the battery (Figures 5 & 8, [42-44], & [73-76], drain of N-channel MOS transistor). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka in view of Guang to incorporate the teachings Morikawa to include MOS transistor to smooth out any current. 


Regarding claim 8, Tanaka in view of Guang and Morikawa teach the battery cell monitoring system of claim 6 (Figure 1, [37] of Tanaka, a device that senses the voltage of each cell for battery cells), further including a first blocking capacitor electrically connected Figures 4 & 5, [21-24] of Guang, first filter capacitor connected to the positive terminal) and said rectifier anode of said silicon controlled rectifier for blocking direct current from the battery cell (Figures 4 & 5, [21] of Guang, transistor is a silicon controlled rectifier with anode) and a second blocking capacitor electrically connected between said one of said plurality of negative sense lines and the negative terminal of the one of the plurality of battery cells for blocking direct current from one of the plurality of battery cells (Figures 4 & 5, [21-24] second filter capacitor connected to the negative terminal).


Regarding claim 10, Tanaka in view of Guang and Morikawa teach the battery cell monitoring system of claim 6 (Figure 1, [37] of Tanaka, a device that senses the voltage of each cell for battery cells), further including a first blocking capacitor electrically connected between said one of said one of said plurality of positive sense lines (Figures 4 & 5, [21-24] of Guang, first filter capacitor connected to the positive terminal) and said collector of said bipolar junction transistor (Figures 4 & 5, [21] of Guang, transistor and collector is connected to the positive terminal) for blocking direct17076715-00034 current from the one of the plurality of battery cells and a second blocking capacitor electrically connected between said one of said plurality of negative sense lines and the negative terminal of the one of the plurality of battery cells for blocking direct current from the one of the plurality of battery cells (Figures 4 & 5, [21-24] of Guang, second filter capacitor connected to the negative terminal). 


Claims 9, 11 & 14 are rejected under 35 U.S.C 103 as being unpatentable over Tanaka (US 20100090540 A1) in view of Guang (US 7598709 B2).

Regarding claim 9, Tanaka teaches the battery cell monitoring system of claim 1 (Figure 1, [37], a device that senses the voltage of each cell for battery cells), except wherein said active semiconductor device is a bipolar junction transistor having a base electrically connected to the positive terminal of the one of the plurality of battery cells through a biasing resistor and an emitter electrically connected to the negative terminal of the one of the plurality of battery cells and a collector electrically coupled to said one of said plurality of positive sense lines.

Guang is an analogous art pertinent to the problem to be solved in this application and teaches wherein said active semiconductor device is a bipolar junction transistor (Figures 4 & 5, [21], transistor) having a base electrically connected to the positive terminal of the one of the plurality of battery cells through a biasing resistor (Figures 4 & 5, [21], a base is connected to the positive terminal through a resistor which provides bias current to the transistor) and an emitter electrically connected to the negative terminal of the one of the plurality of battery cells (Figures 4 & 5, [21], emitter is connected to the ground which is connected to the negative terminal) and a collector electrically coupled to said one of said plurality of positive sense lines (Figures 4 & 5, the base and collector are connected to the positive terminal).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka to incorporate the teachings of Guang to have a semiconductor device which is a bipolar junction transistor electrically 


Regarding claim 11, Tanaka teaches a cell sense unit of a battery cell monitoring system for a battery cell of a battery, comprising: a positive sense line and a negative sense line (Figures 2, 7 & 9, abstract, [35], [37], & [57], discloses NC0-NCn as positive and negative sense lines) for coupling to a cell sense reader unit (Figures 1, 2, 5, & 8, abstract, [23], [35], [37-39], [41], [48], [50-51] & [59-60], shows the voltage sensing part (20) as the cell sense reader); an active semiconductor device ([57], discloses NMOS transistor) for transferring a device current ([40], [48], & [51], disclose “Ina” as the current in the device) characteristic of a first device voltage ([40], “-rf1 X Ina”)  based on a second device voltage ([38-40], reference voltage (Vm)) applied thereto and electrically coupled to said positive sense line and said negative sense line and to the battery cell of the battery (Figures 2, 7 & 9, abstract, [35], [37], & [57], discloses NC0-NCn as positive and negative sense lines); a first blocking capacitor having a first blocking capacitance electrically connected between said positive sense line and said active semiconductor device for blocking direct current from the battery; and a second blocking capacitor having a second blocking capacitance electrically connected between said negative sense line and the negative terminal of the battery for blocking direct current from the battery.

However, Tanaka fails to teach a first blocking capacitor having a first blocking capacitance electrically connected between said positive sense line and said active semiconductor device for blocking direct current from the battery; and a second blocking 

Guang is an analogous art pertinent to the problem to be solved in this application and teaches a first blocking capacitor having a first blocking capacitance electrically connected between said positive sense line (Figures 4 & 5, [21-24] first filter capacitor connected to the positive terminal) and said active semiconductor device (Figures 4 & 5, [21], transistor) for blocking direct current from the battery; and a second blocking capacitor having a second blocking capacitance electrically connected between said negative sense line and the negative terminal of the battery for blocking direct current from the battery cells (Figures 4 & 5, [21-24] of Guang, second filter capacitor connected to the negative terminal).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka to incorporate the teachings of Morikawa to include filter capacitors which are constituted filters to reduce the noise toward the cell voltage measuring terminals and smooth out any ripple current.


Regarding claim 14, Tanaka in view of Guang teach the cell sense unit of claim 11, wherein said active semiconductor device is a bipolar junction transistor (Figures 4 & 5, [21] of Guang, transistor) having a base electrically connected to the positive terminal of the one of the plurality of battery cells through a biasing resistor (Figures 4 & 5, [21] of Guang, a base is connected to the positive terminal through a resistor which provides bias current to the transistor) and an emitter electrically connected to the negative terminal of the one of the plurality of battery cells and a collector electrically coupled to said one of said plurality of positive sense lines (Figures 4 & 5, [21] of Guang, emitter is connected to the ground which is connected to the negative terminal).


	Conclusion
This prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Device For Monitoring The Voltage Output By The Cells Of And Electrochemical Generator by Didier Buzon discloses monitoring of the voltage delivered by the elementary cells of electrochemical generators, allowing their operating state to be controlled. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANA OWUSU ANSAH whose telephone number is (571)272-1557.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro, can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NANA OWUSU ANSAH/Examiner, Art Unit 2863                                                                                                                                                                                            


/SON T LE/Primary Examiner, Art Unit 2863